ARSCHURER, Circuit Judge
(after stating the facts as above). [1] On behalf of plaintiff in error it is urged that the record affords *273no evidence whatever that the defendant willfully and knowingly confined the stock beyond the 36 hours; that the court committed error in denying defendant’s motions for instructed verdicts of not guilty, and in instructing the jury to find defendant guilty. On the other hand, it is claimed for the government that the stipulation at the trial afforded prima facie evidence that the defendant willfully and knowingly confined the stock beyond the 36 hours, and that in the absence of further evidence the directed verdicts for the government were proper.
In order to establish willfulness of the act of confinement beyond the limit, it is not necessary that there be evidence of any direct intent to do injury to the stock. Our opinion in No. 2294 (234 Fed. 268,-C. C. A.-), another “Twenty-Eight Hour Raw” case having same title as those here, and which is decided contemporaneously herewith, is referred to for some further discussion of the subject of willfulness.
The ultimate question of the willfulness of the act of confinement must be determined from the evidentiary facts,' and it makes no difference that such facts appear by stipulation of the parties rather than through oral or documentary evidence.
[2] Unless it can be said that reasonable minds would not differ in the conclusion to be drawn from the conceded facts, the conclusion must be reached, not by the court as a matter of law, but by the trier of facts, the jury. From the facts appearing herein we cannot say that on consideration thereof reasonable minds would not differ as to whether or not the confinement of the stock beyond the 36 hours was willful on the part of plaintiff in error.
We thus find that the District Court properly refused the requested instructions to find defendant not guilty, but that it erroneously instructed the jury to find verdicts of guilty.
Judgments reversed, and causes remanded, with direction to District Court to grant a new trial in each case.